Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 2, “four pusher” should be “four pushers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "its assigned pusher" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "each pusher" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “the at least one pusher” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 16-17 are rejected as inheriting the defect of their respective parent claim(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bez (WO 2019/129965 A1).
Regarding claim 1, Bez discloses a writing instrument (10), comprising a housing comprising a front barrel (12A) and a rear barrel (12B), the front barrel having a front opening (12-1) and being removably connected to the rear barrel (via threads 16A, 16B), at least two cartridges (18) for storing colorants or inks, each cartridge having a writing tip (17), at least one actuator (13) for selectively moving one of the cartridges within the housing so that the writing tip of a selected cartridge extends through the front opening of the front barrel, and a cartridge guide member (12C) configured to guide the movement of the cartridges within the housing, wherein the front barrel and the cartridge guide member are configured to be removed from the rear barrel (as in Fig. 3) for replacing one or more of the at least two cartridges (see last paragraph of page 2 of the provided translation).
Regarding claim 2, Bez discloses a writing instrument according to claim 1. wherein the cartridge guide member is removably connected to the front barrel (clipped together, see page 6, paragraph 2) such that the cartridge guide member can rotate relative to the front barrel without moving in an axial direction relative to the front barrel (via engagement of 12C2 and 12A2).
Regarding claim 3, Bez discloses a writing instrument according to claim 1, wherein the cartridge guide member is connected to the rear barrel such that the cartridge guide member cannot rotate relative to the rear barrel (via engagement of 12C4 and 12B2).
Regarding claim 4, Bez discloses a writing instrument according to claim 1, wherein the cartridge guide member is connected to the rear barrel such that the cartridge guide member can move in an axial direction relative to the rear barrel when the front barrel and the cartridge guide member are removed from the rear barrel (ribs 12C4 can slide in the axial direction while engaged in grooves 12B2).
Regarding claim 5, Bez discloses a writing instrument according to claim 1, wherein the front barrel has a circumferential groove (defined by 12A2) along its inner surface, and wherein the cartridge guide member has a circumferential protrusion (12C2) engaging the circumferential groove of the front barrel such that the cartridge guide member can rotate relative to the front barrel without moving in an axial direction relative to the front barrel.
Regarding claim 7, Bez discloses a writing instrument according to claim 1, wherein the cartridge guide member has at least two axially extending openings (12C1) and/or at least two axially extending grooves, wherein each opening and/or groove is designed to receive a portion of one of the cartridges for guiding the movement of this cartridge within the housing.
Regarding claim 8, Bez discloses a writing instrument according to claim 1, wherein the front barrel is directly connected to the rear barrel (via threads 16A and 16B).
Regarding claim 9, Bez discloses a writing instrument according to claim 8, wherein the front barrel is directly connected to the rear barrel via a thread engagement (of 16A and 16B), particularly wherein the front barrel has a male thread (16A), and wherein the rear barrel has a female thread (16B) so that the front barrel can be directly connected to the rear barrel by screwing the male thread of the front barrel into the female thread of the rear barrel.
Regarding claim 12 as best understood, Bez discloses a writing instrument according to claim 1. wherein a compression spring (15) is arranged between each cartridge and its assigned pusher.
Regarding claim 13 as best understood, Bez discloses a writing instrument according to claim 12, wherein the compression springs are held within openings of the cartridge guide member (Fig. 1).
Regarding claim 14, Bex discloses a writing instrument according to claim 1, wherein a pusher link member (13A) is arranged between each pusher and its assigned compression spring, wherein one end of each compression spring engages the respective pusher link member.
Regarding claim 19, Bex discloses a writing instrument according to claim 1, wherein each actuator has a first protrusion (13B) and a second protrusion (13C), wherein the first protrusion of an actuator can engage the second protrusions of the other actuators to hold this actuator in an axially advanced position (page 6, paragraph 1).
Regarding claim 20, Bez discloses a writing instrument according to claim 1. wherein the writing tips of the cartridge are ballpoints or felt tips (page 2, paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bez.
Regarding claim 6, Bez teaches a writing instrument according to claim 1, but does not teach that the rear barrel has at least one axially extending protrusion or rib on its inner surface, and wherein the cartridge guide member has at least one axially extending groove for engaging the at least one axially extending protrusion or rib of the rear barrel such that the cartridge guide member cannot rotate relative to the rear barrel, but move in axial direction relative to the rear barrel when the front barrel and the cartridge guide member are removed from the rear barrel.
Bez teaches an opposite arrangement, wherein the rear barrel has at least one axially extending groove (12B2) and the cartridge guide member has at least one axially extending projection (12C4). These grooves and projections cooperate such that the cartridge guide member cannot rotate relative to the rear barrel, but move in axial direction relative to the rear barrel when the front barrel and the cartridge guide member are removed from the rear barrel.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of bez such that the rear barrel has at least one axially extending protrusion or rib on its inner surface, and wherein the cartridge guide member has at least one axially extending groove for engaging the at least one axially extending protrusion or rib of the rear barrel such that the cartridge guide member cannot rotate relative to the rear barrel, but move in axial direction relative to the rear barrel when the front barrel and the cartridge guide member are removed from the rear barrel, wherein doing so would merely be a matter of reversing which part has the grooves and which part has the projections.
Claim(s) 10-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bez as applied to claim 1 above, and further in view of Ikai (US 10569596).
Regarding claim 10, Bez teaches a writing instrument according to claim 1, but does not teach that at least one pusher is contained in the rear barrel which can be moved in axial direction by the at least one actuator wherein the pusher transmits the movement of the at least one actuator on a cartridge for moving the cartridge through the front opening of the front barrel.
Ikai teaches at least one pusher (25) that is contained in a rear barrel which can be moved in axial direction by at least one actuator (25a) wherein the pusher transmits the movement of the at least one actuator on a cartridge (1) for moving the cartridge through a front opening (23) of a front barrel (21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the actuator of Bez to have a pusher as taught by Ikai, wherein doing so would merely have been a matter of selecting a known means of connecting an actuator and refill cartridge.
Regarding claim 11, the combination of Bez and Ikai teaches a writing instrument according to claim 10, wherein the at least one pusher and the at least one actuator form a single integral unit (Ikai, Fig. 13).
Regarding claim 15, Bez teaches a writing instrument according to claim 1, but does not teach that a pusher holder is arranged within the rear barrel for holding and/or guiding the at least one pusher, and wherein the pusher holder is non-rotatably mounted within the rear barrel.
Ikai teaches a pusher holder (27) that is arranged within the rear barrel for holding and/or guiding the at least one pusher (col. 6, ll. 35-38), and wherein the pusher holder is non-rotatably mounted within the rear barrel.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the Bez device to have a pusher holder arranged within the rear barrel for holding and/or guiding the at least one pusher, and wherein the pusher holder is non-rotatably mounted within the rear barrel, wherein doing so would merely be a matter of simple substitution of one means of maintaining a selected cartridge in the projected position with another with predictable results.
Regarding claim 16, the combination of Bez and Ikai teaches a writing instrument according to claim 15, wherein the pusher holder has a circumferential groove which engages a circumferential protrusion on the inner surface of the rear barrel for mounting the pusher holder in an axially fixed position (Ikai, Fig. 12).
Regarding claim 17, the combination of Bez and Ikai teaches a writing instrument according to claim 15, wherein a rear surface of the pusher holder abuts a shoulder of the rear barrel for mounting the pusher holder in an axially fixed position (Ikai, Fig. 12).
Regarding claim 18, Bez teaches a writing instrument according to claim 1, comprising in total four cartridges for storing colorants or inks, and four actuators for selectively moving one of the four cartridges within the housing so that the writing tip of a selected cartridge extends through the front opening of the front barrel (Fig. 2).
Bez does not teach four pushers.
Ikai teaches a pusher (25) for each actuator.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the actuator of Bez to have a pusher as taught by Ikai, wherein doing so would merely have been a matter of selecting a known means of connecting an actuator and refill cartridge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7946777 is cited as being directed to a multi-refill writing instrument with structures to aid in replacing the writing cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/               Examiner, Art Unit 3754                                                                                                                                                                                         

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754